TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00016-CV



                    Frenkis Capriccio, Inc. and Gentjan Behaj, Appellants

                                                 v.

                Performance Food Groups, Inc. d/b/a Roma Dallas, Appellee



            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-13-007204, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Frenkis Capriccio, Inc. and Gentjan Behaj have informed this Court that

they no longer wish to pursue this appeal and have filed a motion to dismiss it. Appellants’ counsel

states that he has conferred with counsel for appellee Performance Food Groups, Inc. d/b/a

Roma Dallas, which does not oppose this motion. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellants’ Motion

Filed: February 6, 2015